DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 05/27/2022, 01/18/2022, 04/27/2021, 02/23/2021, 06/18/2020, 03/12/2020 and 08/20/2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-12, in the reply filed on 05/31/2022 is acknowledged.  The traversal is on the grounds that newly amended claims 1 and 22 recite a connecting portion protrudes from the first end of the body which makes contribution over Willoughby.  This is not found persuasive because in the case of Unity of Invention the special technical feature is the one that is shared by all the Groups set forth in the restriction. Group II does not contain the amended limitation regarding the connecting portion protruding from the first end of the body, thus it is not part of the special technical feature of the Groups.  Further, as set froth in the rejections below the limitation does not make contribution over the applied art.
Claims 13-26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 05/30/2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 10 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the first section and the second section" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the implant" in the last line.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 11, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6, 8 and 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Terrata Bes et al. (WO 2016/142562 A1), herein Terrata Bes.
US 2017/0333163 A1 is used as the English language equivalent of WO 2016/152562 A1.  The citations herein refer to US 2017/0333163 A1.

	In regards to claim 1, Terrata Bes teaches a dental abutment [Abstract, Fig. 16].  The abutment comprises a body having a first end and a second end and a connection section (21) that protrudes from the first end and is configured to be connected to an implant [0062-0063, Fig. 16].  An axial hole (20) is present in through the majority of the body defining a first opening at the first end and ends at a distance from the second end of the body [0022, 0068, Fig. 16].

In regards to claim 6,  Terrata Bes teaches the closed end of the axial hole is conical [Figs. 10, 13, 16].  Although Terrata Bes does not explicitly teach “the channel is formed as a conical bore section” as presently claimed, it is noted that the present claims are drawn to a product and not drawn to a method of making. Thus, “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113.  
Therefore, absent evidence of criticality regarding the presently claimed process and given that Terrata Bes meets the requirements of the claimed product, Terrata Bes clearly meets the requirements of the present claim.  

In regards to claim 8,  Terrata Bes teaches the longitudinal axis of the axial hole is coaxial to the central axis of the connecting means [Fig. 16].

In regards to claim 10,  Terrata Bes teaches the connecting means comprises a structure that is configured to be engaged in a form fit manner by the connecting section at the implant [0076-0078, Figs.  13, 16].

In regards to claim 11,  Terrata Bes teaches the connecting means comprises a portion having an anti-rotational feature having polygonal sections [0073, 0076-0078, 0084, Figs.  13, 16].

Claims 1, 7-8, and 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Willoughby (US 5,873,721).

	In regards to claim 1, Willoughby teaches a dental abutment [Abstract, Fig. 12].  The abutment comprises a body having a first end and a second end and a connection portion having a hexagonal shape protrudes from the first end once the base (10) is mated and is configured to connect and interlock to an implant [Col 50 lines 40-56, Fig. 12].  A threaded hole is present in the body defining a first opening at the first end and ends at a distance from the second end of the body [Fig. 12].

In regards to claim 7,  Willoughby teaches the abutment has a transition section formed between a first and second section [Fig. 12].  The transition section forms a screw seat that is perpendicular to the central axis of the axial hole [Fig. 12].

In regards to claim 8,  Willoughby teaches the longitudinal axis of the axial hole is coaxial to the central axis of the connecting means [Fig. 12].

In regards to claim 10,  Willoughby teaches the connecting portion comprises a structure that is configured to be engaged in a form fit manner via interlocking by the connecting section at the implant [Col 50 lines 40-56, Fig. 12].

In regards to claim 11,  Willoughby teaches the connecting portion comprises a portion having an anti-rotational feature having polygonal/hexagonal cross section for interlocking into the implant [Col 50 lines 40-56, Fig. 12].

In regards to claim 12, Willoughby teaches the dental abutment is made of titanium [Col 50 lines 40-45].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over  Willoughby (US 5,873,721) as applied to claim 1 set forth above.

In regards to claim 9, Willoughby teaches that a milling section is present and the connecting means has a smaller outer diameter than the milling section and protrudes from the milling section [Col 50 lines 45-62, Fig. 12].
Willoughby discloses the claimed invention except for the milling section being substantially cylindrical. It would have been obvious to one having ordinary skill in the art at the time the invention was made to the milling section substantially cylindrical, since it has been held that the configuration was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration claimed was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Terrata Bes et al. (WO 2016/142562 A1), herein Terrata Bes,  as applied to claim 1 above, and further in view of Willoughby (US 5,873,721).

In regards to claim 12, Terrata Bes teaches that the abutment blank is made from a metal but does not teach that the metal is titanium, cobalt, chrome or their alloys [0060].
Willoughby teaches a dental abutment [Abstract, Fig. 12].  The abutment comprises a body having a first end and a second end and a connection portion having a hexagonal shape protrudes from the first end once the base (10) is mated and is configured to connect and interlock to an implant [Col 50 lines 40-56, Fig. 12].  A threaded hole is present in the body defining a first opening at the first end and ends at a distance from the second end of the body [Fig. 12].
Willoughby teaches the dental abutment is made of titanium [Col 50 lines 40-45].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have made the abutment of Terrata Bes of titanium as taught by Willoughby.  One would have been motivated to do so as Terrata Bes teaches that titanium is a conventionally known metal for abutments and thus one would have had a reasonable expectation of success.

Allowable Subject Matter
Claim 2 and claims 3-5 which are dependent on claim 2 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure including art teaching dental abutments including: Abboud (US 20160030297 A1) and Reed (US 20080286720 A1)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A COLLISTER whose telephone number is (571)270-1019. The examiner can normally be reached Mon.-Fri. 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH COLLISTER/           Primary Examiner, Art Unit 1784